Two carpenters were working on a building at the outskirts of Waynoka and observed the defendant go to a place along the public highway, a quarter of a mile or more distant, and there stop; he then went on about 75 feet further and stopped again. The defendant retraced his steps and returned, passing the place where these carpenters were working. The two workmen then went to the places where the defendant had stopped and found a small bottle of whisky at each of the places. Each of them took one of the bottles home with him. An hour or so later these witnesses saw the defendant, in a car with one other person, go to these places from which they had gotten the bottles of whisky and there appear to be searching for these bottles.
Some one told a deputy sheriff that these two carpenters had found some whisky. The deputy sheriff then interrogated the men and upon his request they delivered to him the whisky which they had found.
The defendant's defense was an alibi. He and other witnesses testified that he was not in Waynoka the day the whisky was said to have been found.
We think the evidence is insufficient to support a charge of illegal possession. Conceding all that the state showed, the whisky may have belonged to some other person. It will serve no good purpose to recite the facts and reasons for such conclusion in detail.
The judgment of the trial court is reversed.
DOYLE and EDWARDS, JJ., concur. *Page 228